                                          Case 5:16-cr-00189-LHK Document 403 Filed 08/19/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                               Case No.16-CR-00189-LHK-2
                                                                                                 Case No. 19-CV-00098-LHK
                                                         Plaintiff,
                                   8
                                                                                                 JUDGMENT FOR 28 U.S.C. § 2255
                                                  v.                                             PROCEEDINGS
                                   9

                                  10     VENKAT GUNTIPALLY,                                      Re: Dkt. No. 401
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On August 19, 2019, the Court denied the motion to vacate, set aside or correct the

                                  14   sentence pursuant to 28 U.S.C. § 2255. ECF No. 401. The Clerk shall enter judgment in favor of

                                  15   the United States of America and against Venkat Guntipally. Venkat Guntipally shall obtain no

                                  16   relief by way of the § 2255 motion. The Clerk shall close the file.

                                  17   IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: August 19, 2019

                                  19                                                          ______________________________________
                                                                                              LUCY H. KOH
                                  20                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Case No. 16-CR-00189-LHK-2; Case No. 19-CV-00098-LHK
                                       JUDGMENT FOR 28 U.S.C. § 2255 PROCEEDINGS
